Citation Nr: 1100829	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-49 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to basic eligibility for nonservice-connected 
death pension.

3.  Entitlement to basic eligibility for accrued benefits.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran had recognized Philippine Guerilla service from 
January 1943 to September 1945, and died in March 1985; the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2009 administrative decision and a March 
2009 rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Manila, the Republic of the Philippines (RO).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran died in March 1985, at the age of 60.  His death 
certificate reflects that the cause of death was pneumonia; it 
does not indicate whether an autopsy was performed.

2.  Service connection was not in effect for any disability 
during the Veteran's lifetime.  

3.  The Veteran's service treatment records show no evidence of 
pneumonia in service or at the July 1945 service separation 
examination.

4.  The evidence of record does not reflect that the fatal 
pneumonia was related to the Veteran's military service.

5.  At the time of his death, the Veteran did not have a pending 
claim for VA benefits.
CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2009).

2.  The criteria for nonservice-connected death pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2010).

3.  The criteria for accrued benefits have not been met.  38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  November 2008 and September 2009 
letters satisfied the duty to notify provisions; the November 
2008 letter notified the appellant of regulations pertinent to 
the establishment of an effective date and of the disability 
rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant was notified in the September 2009 letter that service 
connection was not in effect for any disability, and was asked 
for medical evidence to support the clearly delineated elements 
required to substantiate her DIC claims.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

The Veteran's service treatment records have been obtained; the 
appellant did not identify any VA or private treatment records 
pertinent to her claims.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
A VA opinion was not obtained as there were no questions of 
medical fact to resolve.  See 38 C.F.R. § 3.159(c) (4).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Cause of Death

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  
For a service-connected disability to be the principal (primary) 
cause of death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  For a 
service-connected disability to constitute a contributory cause 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran died in March 1985, at the age of 60.  His death 
certificate reflects that the cause of death was pneumonia; it 
does not indicate whether an autopsy was performed.  There are 
also no medical records documenting the last period of the 
Veteran's life; the death certificate reflects that he died at 
home.

The appellant filed her claim for Dependency and Indemnity 
Compensation benefits in November 2008.  In her October 2009 
substantive appeal, she stated that because the Veteran had been 
without gainful income with which to pay for treatment from 
physicians, he had been treated primarily through herbal 
supplements.  However, she has not submitted any evidence showing 
that the Veteran's pneumonia began in service or was otherwise 
related to service.  She has also not identified any private or 
VA facility records which would show such a relationship.  
Ultimately, the record does not reflect that a relationship 
existed between the fatal pneumonia and the Veteran's military 
service; as such, it does not support a finding of service 
connection for the cause of the Veteran's death.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection for the cause of 
the Veteran's death is not warranted.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Death Pension

Service in the Commonwealth Army of the Philippines entitles a 
surviving spouse to eligibility for dependency and indemnity 
compensation and burial allowance.  Under certain circumstances, 
service as a guerrilla also is included.  See 38 C.F.R. 
§ 3.40(c), (d).  Pension benefits, however, are not provided for 
veterans with these forms of service.  Under 38 C.F.R. § 3.40, 
pension benefits are only provided to veterans who served as a 
Regular Philippine Scout.  See 38 C.F.R. § 3.40(a).

In the August 2009 statement of the case, the RO notified the 
appellant that while the service department had certified the 
Veteran's recognized Philippine guerrilla service, it was not 
considered active service for pension purposes.  She was informed 
of the evidence she could submit to show qualifying service; she 
has not submitted any such documentation.  

Based on the service department's certification, the Veteran did 
not have the type of qualifying service that would confer basic 
eligibility for VA nonservice-connected death pension benefits on 
the appellant.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Accrued Benefits

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled at 
the time of death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is 
no basis for an accrued benefits claim, unless the veteran from 
whom the accrued benefits claim derives had a claim for VA 
benefits pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1998).

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  There are no rating decisions 
associated with the claims file that indicate that the Veteran 
had been denied entitlement to service connection for any 
disability.  The claims file also does not contain any documents 
that could be construed as a formal or informal claim for 
benefits that were filed prior to his death, but not adjudicated.  
Therefore, the Board finds that there was no pending claim at the 
time of the Veteran's death. 

Moreover, applications for accrued benefits must be filed within 
one year of death. 38 C.F.R. § 3.1000(c).  The Veteran died in 
March 1985, and the appellant did not file a claim until November 
2008.  Thus, the Board finds that the appellant's claim for 
accrued benefits was not timely filed.  

Because the Veteran had no claims pending at the time of his 
death, and the appellant's claim for accrued benefits was not 
timely filed, the criteria for entitlement to accrued benefits 
are not met.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis, 6 
Vet. App. at 430.  Where the law, rather than the facts, is 
dispositive, the benefit of the doubt provisions are not for 
application.  38 U.S.C.A. § 5107(b)


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Basic eligibility for nonservice-connected death pension is 
denied.

Basic eligibility for accrued benefits is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


